           Case 8-19-76260-ast                                Doc 83              Filed 09/27/19                      Entered 09/27/19 18:13:56



                                                                                      SCHUYLER G. CARROLL
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct    212.407.4820
                                                                                      New York, NY 10154                                Main      212.407.4000
                                                                                                                                        Fax       212.202.5431
                                                                                                                                        scarroll@loeb.com




                                                                                      Via ECF


September 27, 2019


Hon. Alan S. Trust
U.S. Bankruptcy Judge
U.S Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza,
Central Islip, New York 11722

Re:        In re: Absolut Facilities Management, LLC, et al., No. 19-76260-ast

Dear Judge Trust:

We represent Absolut Facilities Management, LLC and its affiliated debtor entities (collectively,
the “Debtors”), as debtors-in-possession in the above-referenced chapter 11 cases.

Pursuant to the Court’s instructions (Dkt. No. 77), please find enclosed the Debtors’ closure plan
for the facility at Orchard Park, filed with the New York State Department of Health on August 15,
2019.

We thank the Court for its attention to this matter.


Sincerely,



Schuyler G. Carroll
Partner




Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                   18210689
     Case 8-19-76260-ast      Doc 83     Filed 09/27/19    Entered 09/27/19 18:13:56


         Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                     Operated by
         Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   6060 Armor Rd
                              Orchard Park, NY 14127
                                    716-662-4433
                                   August 15, 2019


1.    New York State Department of Health-Regional Office Notification
         Verbal Notification
           In accordance with 10 NYCRR 425.3(a), Leanne Kontogiannis of Hinman Straub
           P.C. called Gloria Duffey, Program Manager, NYS DOH Western (Buffalo)
           Regional Office , on August 15, 2019 to provide verbal notification of intent to
           close Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
           (Absolut at Orchard Park).

            Written Notification
             Written notification of the closure was e-mailed by Leanne Kontogiannis of
             Hinman Straub P.C. to Gloria Duffey, Program Manager, NYS DOH Western
             (Buffalo) Regional Office, on August 15, 2019.

2. Fiscal Intermediary Notification

      Cheryl George, Accounts Receivable Manger, will be responsible for contacting the
      facility’s Fiscal Intermediary immediately to request a copy of the 855A form that must
      be completed following the last resident’s discharge.

3. Target Relocation Date, Facility Capacity and Current Census

            Target Closure Date: November 15, 2019
            Facility Capacity: 202
            Current Census: 180

4. Name, title, telephone number and e-mail address of the individual designated as
   the provider’s contact person throughout the closure process.

      Name: Peter Fadeley
      Title: Administrator
      Telephone number: 716-662-4433 (c) 716-344-7630
      E-mail address: pfadeley@absolutcare.com

5. Name, title, telephone number and e-mail address of the individual responsible for
   coordinating closure, if different from the individual identified in #4. If more than
   one individual has been assigned to separate closure duties (e.g., discharge
   coordination, directing clinical care, media contacts, equipment disposal, medical
   record disposition etc.) all names and contact information must be included.



                                              1
  Case 8-19-76260-ast       Doc 83     Filed 09/27/19     Entered 09/27/19 18:13:56


       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   Operated by
       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                 6060 Armor Rd
                            Orchard Park, NY 14127
                                  716-662-4433
                                 August 15, 2019


      Discharge Coordination/Clinical Care
       Name: Sandra Grawe
       Title: Director of Nursing
       Telephone Number: (office): (716) 662-4433; (mobile) (716) 713-4910
       E-mail address: SGrawe@absolutcare.com

      Media Contact
       Name: Chris Luterek
       Title: VP, Marketing, Admissions & Business Development
       Telephone Number: (716) 343-0108
       E-mail address: CLuterek@absolutcare.com

      Equipment Disposal
       Name: Bob Brooks
       Title: VP, Environmental Services
       Telephone Number: (716) 713-5000
       E-mail address: RBrooks@absolutcare.com

      Medical Records Disposition
       Name: Tracy Sullivan
       Title: QA Coordinator
       Telephone number: (716) 465-1381
       E-mail address: TSullivan@absolutcare.com

6. A narrative description of the proposed plan to notify residents, next of kin,
   sponsors, staff, physicians and Medicaid Managed Long Term Care providers of the
   closure plan. This should include written notification and meetings. Include
   anticipated dates and times of meetings, if available at the time of submission of the
   proposed plan, so that DOH staff may attend. Your DOH regional office will
   confirm dates and times of meetings with you upon approval of the closure plan.
   Include a draft written notification for each party in an appendix.

   Upon approval of the notification plan, the following notifications will be provided:

          Residents/Families/ Legal Representatives

           Immediately upon Department of Health approval of the closure plan, a meeting
           with residents and families will be convened to verbally notify residents of the
           facility closure. Meetings will take place throughout the closure process at times
           determined based upon resident and family member preferences. DOH will be

                                            2
Case 8-19-76260-ast       Doc 83     Filed 09/27/19     Entered 09/27/19 18:13:56


    Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                Operated by
    Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                              6060 Armor Rd
                         Orchard Park, NY 14127
                               716-662-4433
                              August 15, 2019


        notified prior to all planned meetings with residents and staff. On the same day as
        the initial meeting, written notifications regarding the closure will be provided to
        residents, families and legal representatives (Attachment 1). Written notifications
        will be hand-delivered to residents and family members by the social workers
        immediately following the meeting. Certified letters will be sent to those unable
        to attend the initial meeting or subsequent meeting with a social worker.
        Residents will also be provided with the contact information for the Regional
        Ombudsman.

        Additionally, the following meetings will be scheduled with residents, families
        and legal representatives:
            Social workers will contact the family members of cognitively impaired
               residents to discuss any questions or concerns the family members may
               have.

            Individual, in-person meetings will be scheduled as needed to answer
             questions about the facility closure.


        Absolut at Orchard Park has completed a survey of empty beds in the region with
        an eye towards location of families and has determined that there is ample
        capacity to absorb all the residents. Social workers from the facility will follow-
        up with discharged residents for adjustment and transition within thirty (30) days
        in order to ensure continuity of care. Katie Tsakos, Social Work Director, will be
        responsible for confirming that this process has been completed.

       Referral Notifications

        Referral sources and hospital discharge planners will be contacted to inform them
        of the facility's closure. Calls will be followed by written notification
        (Attachment 2).

       Medical Provider Notifications

        Written notification regarding the facility closure will be provided to residents'
        primary care physicians and to other medical consultants providing services to
        residents (Attachment 3).




                                          3
  Case 8-19-76260-ast       Doc 83     Filed 09/27/19      Entered 09/27/19 18:13:56


       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   Operated by
       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                 6060 Armor Rd
                            Orchard Park, NY 14127
                                  716-662-4433
                                 August 15, 2019


          Staff Notification

           All employees will receive verbal and written notification regarding the facility’s
           closure (Attachment 4).

          Vendor Notification

           All vendors will receive written notification of the facility’s closure (Attachment
           5).


7. If the facility provides services such as Adult Day Care Programs, clinics, Meals-on
   Wheels etc. for individuals other than nursing home residents, a narrative
   description of the plan to discontinue those services. The plan should include
   referrals to alternate programs for registrants/customers.

   Absolut at Orchard Park only provides services to nursing home residents.

8. A description of the plan to manage media contacts initially and throughout the
   process. Media releases should be coordinated with the DOH prior to release.

   It is not anticipated that any media releases regarding Absolut at Orchard Park’s closure
   will be issued. However, in the event it is determined that a media release is necessary,
   such release will be coordinated with DOH prior to release by the facility’s media
   contact, Chris Luterek, VP of Marketing, Admissions and Business Development; 716-
   343-0108. In the event of media requests, Absolut at Orchard Park will coordinate all
   media contacts with DOH prior to release.

9. A description of the plan to involve the facility’s Ombudsman. The plan shall
   include, at a minimum, ensuring the facility’s Ombudsman is: aware of the closure;
   notified of and has the opportunity to attend the resident and family meetings;
   copied on all discharge notices; invited to participate, with authorization, in
   discharge planning conferences to advise and support the resident; able to advocate
   and consult on problems and suggest possible solutions; and invited to follow-up
   with residents after having moved.

   Peter Fadeley will advise the facility's Ombudsman of the facility closure, by phone and
   e-mail, upon DOH approval of the closure plan. Peter Fadeley will: (i) invite the
   Ombudsman to resident and family meetings; (ii) provide the Ombudsman with copies of
   all discharge notices; (iii) encourage the Ombudsman to advise and support the residents;

                                             4
  Case 8-19-76260-ast       Doc 83     Filed 09/27/19     Entered 09/27/19 18:13:56


       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   Operated by
       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                 6060 Armor Rd
                            Orchard Park, NY 14127
                                  716-662-4433
                                 August 15, 2019


   (iv) encourage the Ombudsman to advocate on problems and suggest possible solutions;
   and (v) encourage the Ombudsman to follow-up with residents following discharge.

10. The plan to discontinue admissions in accordance with 42 CFR Section 483.79(l)(2).
    Ensure that the facility does not admit any new residents on or after the date on
    which such written notification (the closure plan) is submitted. Include the plan to
    notify all referring institutions.

   Admission staff will be notified to cease admissions of new residents effective as of the
   date the closure plan is submitted to Gloria Duffey, Program Manager, NYS DOH
   Western (Buffalo) Regional Office. All referring institutions will be advised of Absolut
   at Orchard Park’s closure via telephone and written notification upon DOH approval of
   the closure plan. Admission of new residents will cease effective August 15, 2019.

11. The plan to identify appropriate placement for current patients/residents, including:
          A. The process to identify all residents who are interested in community
              placement and make a referral for them to the current Money Follows
              the Person contractor, New York Association on Independent Living
              (NYAIL).

              Absolut at Orchard Park engages in an on-going review of all residents’
              conditions to ensure that the level of care they are receiving is appropriate for
              their needs. The conditions of some residents, particularly those receiving
              rehabilitation services, may change to such a degree that a lower acuity setting
              is more appropriate. Absolut at Orchard Park will have weekly meetings to
              discuss potential discharges. Discharge planners work with residents
              determined to be appropriate for discharge to explore options for alternative
              placement in the community.

          B. The process to identify current patients/residents who are participants in
             Medicaid Managed Long Term Care (MLTC) and who their MLTC
             plans are. The MLTC plans must be included in identifying future
             placement options for residents/patients. The facility must develop a plan
             to involve the MLTC plan and to ensure patients/residents who
             participate in MLTC and their families are aware of all placement
             options and potential impact on relocation, if, for example, the resident’s
             plan does not have arrangements with a nursing home which the resident
             is considering.



                                            5
  Case 8-19-76260-ast       Doc 83     Filed 09/27/19     Entered 09/27/19 18:13:56


       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   Operated by
       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                 6060 Armor Rd
                            Orchard Park, NY 14127
                                  716-662-4433
                                 August 15, 2019


              The facility has a readily available list of all residents who participate in
              MLTC. The MLTC plans as well as the residents and their families will be
              notified of the planned closure and the facility will work with the plans on the
              various options available.

          C. The process for making determinations regarding bed availability at
             other area facilities, providing information about other facilities to
             patients/residents/families, insuring that the wishes of current
             patients/residents/families are respected when placement decisions are
             made, and insuring that concerns such as geographic location, availability
             of/access to public transportation, type of facility/provider, ability to meet
             the resident’s medical and behavioral health needs, etc. are addressed in
             identifying future placement options for residents/patients.

              Peter Fadeley and social workers from Absolut at Orchard Park will meet with
              each resident to notify them of the closure plan. Residents will be provided
              with information regarding alternative long-term placement. Absolut at
              Orchard Park will solicit bed offers from facilities that the residents indicate
              as their preference. Peter Fadeley and social workers will maintain ongoing
              communication with residents to ensure that their wishes and placement
              decisions are respected. Social workers will be available to assist residents
              and their families and legal representatives with this process. Social workers
              will provide residents with information regarding alternative placement
              through internet research (social worker and resident engaging in the process
              together) and through the distribution of promotional and/or informational
              materials to residents. If requested by residents and/or their family members,
              Absolut at Orchard Park will invite representatives from other facilities to
              speak with residents regarding options for placements in their facilities, and if
              necessary, arrange tours in collaboration with the prospective receiving
              facility


12. The plan to ensure that records including current assessments, care plans,
    medication and treatment records, histories, discharge summaries, identifying
    information etc. are transferred in a secure manner with residents/patients who are
    being relocated.

   Records, including current assessments, care plans, medication and treatment records,
   histories, discharge summaries, identifying information will be transferred with residents


                                            6
  Case 8-19-76260-ast       Doc 83     Filed 09/27/19      Entered 09/27/19 18:13:56


       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   Operated by
       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                 6060 Armor Rd
                            Orchard Park, NY 14127
                                  716-662-4433
                                 August 15, 2019


   at the time of transfer. Medical records will be transferred in a sealed and confidential
   envelope.

13. The plan to ensure that resident/patient belongings will be secured and transferred.

   Resident belongings will be secured in appropriate packaging and labeled with residents'
   names and room numbers in the receiving facility. An inventory of resident belongings
   will be maintained to verify all belongings have been transferred to the receiving facility.
   Staff accompanying residents to the receiving facility will be responsible for ensuring
   that resident belongings are transported along with residents, storing belongings in their
   new rooms and identifying any missing items and initiating the process for locating
   missing items.

14. The plan for allocation and security of resident and resident council funds. The
    facility must complete a full accounting of resident funds, on a resident-specific
    basis, prior to closure. The plan must include a signed attestation by the operator
    that the accounting is accurate. The plan should describe how resident funds are
    being protected. The plan must also include a signed attestation that all resident
    funds are secure. The accounting should be sent to the DOH regional office upon
    request. The attestations (2) must be included in the closure plan submitted to DOH
    for review. Resident funds should be sent to the receiving facilities when residents
    are transferred.

   A full accounting of resident funds, on a resident-specific basis, will be performed prior
   to closure. Signed attestations from the operator will be submitted to Gloria Duffey,
   Program Manager, NYS DOH Western (Buffalo) Regional Office, advising that: (i) the
   accounting is accurate; and (ii) that all resident funds are secure. Within 30 days of
   discharge, each resident will be issued a check in the full amount of their balance on
   record with the facility’s patient fund accounts. Administration will work with the
   resident council to ensure that resident council funds are disposed of in a manner
   beneficial to all residents prior to their departure from the facility.

15. The plan to determine the appropriate method of transport to be utilized for
    patients/residents.

   The appropriate method of transport will depend on the residents' TALs (Transportation
   Assistance Levels). Residents will be assessed to determine the appropriate method of
   transport. Residents with complex conditions will be transported via ambulance. All
   other residents will be transported via ambulettes, vans and cars, as appropriate. Facility
   staff will accompany residents during transport.

                                             7
  Case 8-19-76260-ast       Doc 83     Filed 09/27/19    Entered 09/27/19 18:13:56


       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   Operated by
       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                 6060 Armor Rd
                            Orchard Park, NY 14127
                                  716-662-4433
                                 August 15, 2019



16. The plan for follow-up after patients/residents are relocated. Follow-up should
    occur for a minimum of thirty (30) days after discharge and include follow-up for
    relocation stress syndrome/transfer trauma. The plan should include
    communication with receiving facilities throughout the follow-up process.

   Social workers will be responsible for confirming that follow-up on residents discharged
   to another facility is completed. Social workers will follow-up with discharged residents
   for adjustment and transition for thirty (30) days in order to ensure continuity of care.

17. The plan for disposition of the building and its contents following the discharge of
    all patients/residents.

   The building is leased by the operator. The contents of the nursing home will be sold at a
   later date.

18. The plan to dispose of drugs and biologicals, chemicals, radioactive materials.

   Facility staff will work with the Department of Health to determine appropriate procedure
   for disposal of drugs, biologicals, chemicals and radioactive materials. Resident
   medications (if paid for by the residents or residents’ insurance) will be transferred with
   residents upon discharge. Controlled substances will be sent with the documentation that
   pertains to each medication and will be transported per the appropriate guidelines.

19. The plan for appropriate record retention. 10 NYCRR 401.2(i) requires
    Department approval of the plan for maintenance, storage and safekeeping of
    resident records. The plan should provide adequate safeguards for such records
    and provide ready access to residents and their physicians. 10 NYCRR 415.22
    mandates that clinical records will be retained for six years from the date of
    discharge or death or for residents who are minors, three years after the resident
    reaches the age of 18. 10 NYCRR 86-2.7 requires that all fiscal and statistical
    reports filed by the facility with the Department, including underlying books,
    records and documentation, to be kept and maintained for at least six years from
    the date of filing or the date upon which they were to be filed, whichever is later.
    The plan should identify the location of record storage, the individual responsible
    for ensuring compliance with contact information, and a description of how former
    residents, designated representatives or other appropriate parties may request
    copies of records.



                                            8
  Case 8-19-76260-ast       Doc 83     Filed 09/27/19     Entered 09/27/19 18:13:56


       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   Operated by
       Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                 6060 Armor Rd
                            Orchard Park, NY 14127
                                  716-662-4433
                                 August 15, 2019


   All records, including those pertaining to residents as well as all fiscal and statistical
   reports filed by the facility, will be stored in hard copy and electronic copy at Absolut
   Care corporate offices located at 300 Gleed Avenue, East Aurora, NY 14052, and
   maintained in accordance with the standards specified in 10 NYCRR 415.22 and 10
   NYCRR 86-2.7, respectively. Appropriate safeguards are in place to maintain integrity
   of the storage. Israel Sherman, Principal of Absolut Facilities Management, LLC, is
   responsible for ensuring records are maintained in accordance with required regulatory
   standards. Former residents and/or their designated representatives or other appropriate
   parties may request copies of records by contacting the facility's Medical Records
   Department in writing. Residents and/or family members can obtain copies of records by
   submitting a written request to Lisa Mattucci, VP of Human Resources & Risk
   Management, via e-mail to LisaM@billitco.com or letter to Lisa Mattucci, c/o Absolut
   Care, 300 Gleed Avenue, East Aurora, NY 14052. Record requests are generally
   processed within 14 business days of receipt.

20. The plan to ensure that appropriate documentation is available to staff related to
    payroll information, health insurance, recertification of CNAs etc. See the guidance
    provided under 10 NYCRR 86-2.7 in item 19. This documentation must be kept and
    maintained for at least six years from the date of filing, or the date upon which they
    were to be filed, whichever is later.

   Payroll and health insurance information is currently stored in electronic file. Copies of
   CNA certifications are generally kept in employees' files. Employee files, both active
   and inactive, will be maintained at Absolut Care corporate offices located at 300 Gleed
   Avenue, East Aurora, NY 14052, in accordance with the applicable regulatory
   requirements. Staff can obtain a copy of their file by submitting a written request to Lisa
   Mattucci, VP of Human Resources & Risk Management, via e-mail to
   LisaM@billitco.com or letter to Lisa Mattucci, c/o Absolut Care, 300 Gleed Avenue,
   East Aurora, NY 14052. Former staff can obtain copies of their files by contacting Lisa
   Mattucci, VP of Human Resources and Risk Management; 716-687-2623.

21. The plan should include very specific reference to how the facility will establish and
    maintain ongoing communication with DOH, weekly at a minimum, throughout
    each milestone of the closure process.

   Weekly telephone conferences will be conducted once approval is secured. Date and
   times will be scheduled at a time that is mutually convenient.

22. The plan to ensure adequate staffing throughout the closure process, and to ensure
    that staff have the information regarding other employment opportunities.

                                            9
  Case 8-19-76260-ast       Doc 83     Filed 09/27/19     Entered 09/27/19 18:13:56


        Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                    Operated by
        Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                  6060 Armor Rd
                             Orchard Park, NY 14127
                                   716-662-4433
                                  August 15, 2019



   Staff will be maintained at the same levels throughout the closure process. If necessary,
   the facility will utilize agency staffing from Maxim Healthcare Services and Towne
   Nursing Health Care Staffing Agency. A market study has indicated that there is robust
   demand for healthcare workers and Absolut at Orchard Park believes that all staff will
   find employment. Employment opportunities will be available at Absolut Center for
   Nursing and Rehabilitation at Aurora Park, LLC, Chautauqua Nursing & Rehabilitation
   Center, Autumn View Health Care Facility, LLC, Seneca Health Care Center, Garden
   Gate Health Care Facility, Harris Hill Nursing Facility, LLC, North Gate Health Care
   Facility and Father Baker Manor. Absolut at Orchard Park’s Human Resources
   Department will be on site at the facility to assist with the application process for
   available positions within other Absolut facilities. Additionally, Absolut at Orchard Park
   will host job fairs on site at the facility to provide staff with the opportunity to explore
   additional employment opportunities.

23. When the last resident has been discharged from the facility, the individual(s)
    responsible for carrying out the closure plan should meet with the appropriate DOH
    regional office to demonstrate that all aspects of the closure plan have been
    successfully completed.

   When the last resident has been discharged from the facility, Israel Sherman will meet
   with Gloria Duffey, Program Manager, NYS DOH Western (Buffalo) Regional Office, to
   demonstrate that all aspects of the closure plan have been successfully completed.

   ON THE DAY AFTER THE LAST RESIDENT IS DISCHARGED:

   1.  The facility will complete the CMS 855A and forward it to the Fiscal Intermediary
       with a copy to Gloria Duffey, Program Manager, NYS DOH Western (Buffalo)
      Regional Office.
   2. The original copy of the facility’s Operating Certificate will be returned to the Gloria
      Duffey, Program Manager, NYS DOH Western (Buffalo) Regional Office, within 48
      hours following the last resident’s discharge.


   4815-7361-1422, v. 1




                                            10
       Case 8-19-76260-ast      Doc 83     Filed 09/27/19    Entered 09/27/19 18:13:56




             Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                      ATTACHMENT 1
                                RESIDENT NOTIFICATION

Date


Dear Resident,

Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC will be closing effective
November 15, 2019.

Social workers will meet with you to discuss options and your preferences for alternative long
term placement. Once you have made a decision regarding your discharge options, social
workers will assist you in securing alternative placement to ensure relocation prior to November
15, 2019. Every effort will be made to minimize disruption to you during the relocation process
and ensure a smooth transition.

The Regional Ombudsman, Lisa Newman, will be available to provide assistance to you
throughout the relocation process and can be reached at (716) 817-9222.

Please contact me at (716) 687-2823 if you have any questions.


Sincerely,


Lorrane Dotter
Chief Operating Officer, Absolut Facilities Management
       Case 8-19-76260-ast     Doc 83     Filed 09/27/19    Entered 09/27/19 18:13:56




          Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                   ATTACHMENT 2
       REFERRAL SOURCE/HOSPTIAL DISCHARGE PLANNER NOTIFICATION




Date


Dear Referral Source/Hospital Discharge Planner,

Absolut Center for Nursing and Rehabilitation at Orchard, LLC Park will be closing effective
November 15, 2019. Consequently, the facility will no longer be accepting referrals.


Please contact me at 716-343-0108 if you have any questions.


Sincerely,



Chris Luterek
Vice President
Marketing, Admissions & Business Development
       Case 8-19-76260-ast       Doc 83     Filed 09/27/19     Entered 09/27/19 18:13:56




             Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                      ATTACHMENT 3
                                PHYSICAN NOTIFICATION


Date


Dear Physician/Service Provider,

Absolut Center for Rehabilitation and Nursing at Orchard Park, LLC will be closing effective
November 15, 2019. The facility will work with residents and their family members to find
alternative placement that best meets the needs and preferences of the residents. We will notify
you of the date and location of alternative placement and arrange for the resident's medical
record to be provided to the facility to which the resident is discharged.

We will make every effort to ensure that the needs of all of the facility’s residents are met.
Throughout the transition process, we will ensure that services for all residents will continue
without interruption.

Please contact me at (716) 343-0108 if you have any questions.


Sincerely,



Chris Luterek
VP, Marketing, Admissions & Business Development
       Case 8-19-76260-ast      Doc 83     Filed 09/27/19     Entered 09/27/19 18:13:56




              Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                       ATTACHMENT 4
                                 EMPLOYEE NOTIFICATION


Date


Dear Employee:

Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC (Absolut at Orchard Park)
will be closing effective November 15, 2019.

Employment opportunities will be available at Absolut Center for Nursing and Rehabilitation at
Aurora Park, LLC, Chautauqua Nursing & Rehabilitation Center, Autumn View Health Care
Facility, LLC, Seneca Health Care Center, Garden Gate Health Care Facility, Harris Hill Nursing
Facility, LLC, North Gate Health Care Facility and Father Baker Manor. Absolut at Orchard
Park’s Human Resources Department will be available to assist with the application process for
available positions at these facilities. Additionally, Absolut at Orchard Park will host job fairs
on site at the facility to provide staff with the opportunity to explore additional employment
opportunities. Notification regarding upcoming job fairs will be provided by the Human
Resources Department.


Please contact me at 716-687-2623 if you have any questions.


Sincerely,


Lisa Mattucci
Vice President
Human Resources & Risk Management


4837-9770-8446, v. 1
       Case 8-19-76260-ast      Doc 83    Filed 09/27/19    Entered 09/27/19 18:13:56




             Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC
                                      ATTACHMENT 5
                                 VENDOR NOTIFICATION


Date


Dear Vendor:

Absolut Center for Nursing and Rehabilitation at Orchard Park, LLC will be closing effective
November 15, 2019.



Please contact me at (716) 687-2823 if you have any questions.


Sincerely,




Lorrane Dotter
Chief Operating Officer
Absolut Facilities Management
                                                                             Case 8-19-76260-ast            Doc 83           Filed 09/27/19                   Entered 09/27/19 18:13:56




                                                                                                                                                               Transfer from                      Requested lower   D/C, transfers
                                                                                                                                                                             Difficult to place
                                                                                                                                                               ST to LT                           level of care     and expirations
                                                                      Attachment 6: Resident Discharge Tracking

ABSOLUT AT ORCHARD PARK
                                          Date of                                                                                                              Resident                                             Final
         Resident's   Dates of Resident                  Name of Accepting     Date of      Date of    Mode of          Alternative Options Provided to the                   Final Destination   Final Destination
Line #                                    Family                                                                                                               Insurance                                            Destination       Notes
         Initials     Notification                       Facility              Acceptance   Transfer   Transportation   Resident/Family                                       (Option 1)          (Option 2)
                                          Notification                                                                                                         Coverage                                             (Option 3)
                                                                             Case 8-19-76260-ast            Doc 83           Filed 09/27/19                   Entered 09/27/19 18:13:56



                                          Date of                                                                                                              Resident                                          Final
         Resident's   Dates of Resident                  Name of Accepting     Date of      Date of    Mode of          Alternative Options Provided to the                Final Destination   Final Destination
Line #                                    Family                                                                                                               Insurance                                         Destination   Notes
         Initials     Notification                       Facility              Acceptance   Transfer   Transportation   Resident/Family                                    (Option 1)          (Option 2)
                                          Notification                                                                                                         Coverage                                          (Option 3)
                                                                             Case 8-19-76260-ast            Doc 83           Filed 09/27/19                   Entered 09/27/19 18:13:56



                                          Date of                                                                                                              Resident                                          Final
         Resident's   Dates of Resident                  Name of Accepting     Date of      Date of    Mode of          Alternative Options Provided to the                Final Destination   Final Destination
Line #                                    Family                                                                                                               Insurance                                         Destination   Notes
         Initials     Notification                       Facility              Acceptance   Transfer   Transportation   Resident/Family                                    (Option 1)          (Option 2)
                                          Notification                                                                                                         Coverage                                          (Option 3)
                                                                             Case 8-19-76260-ast            Doc 83           Filed 09/27/19                   Entered 09/27/19 18:13:56



                                          Date of                                                                                                              Resident                                          Final
         Resident's   Dates of Resident                  Name of Accepting     Date of      Date of    Mode of          Alternative Options Provided to the                Final Destination   Final Destination
Line #                                    Family                                                                                                               Insurance                                         Destination   Notes
         Initials     Notification                       Facility              Acceptance   Transfer   Transportation   Resident/Family                                    (Option 1)          (Option 2)
                                          Notification                                                                                                         Coverage                                          (Option 3)
         Case 8-19-76260-ast       Doc 83       Filed 09/27/19   Entered 09/27/19 18:13:56



Abbreviation   Title
AETN           Aetna
BCBS           Blue Cross/Blue Shield
ELDR           Elderplan Medicare
FIDA           Fidelis Medicare
FIDM           Fidelis Medicaid
H+M            Healthplus/Amerigroup Medicaid
HEA            Healthfirst Medicare
HEM            Healthfirst Medicaid
HF             Homefirst
HIPA           HIP/VIP Medicare
HOIN           Hospice Insurance
INVE           Insurance Vent
MA             Medicaid
MC             Medicare
MCB            Medicare Bundle
MCV            Medicare Vent
METM           Metroplus Medicaid
MV             Medicaid Vent
MVP            Medicaid Pending Vent
NFLT           No Fault
OINS           Other Insurance
PMA            Pending Medicaid
PVT            Private Pay
UHCA           United Medicare
UHCM           United Community Medicaid
VNSM           VNS Medicaid
WELM           Wellcare Medicaid
